Citation Nr: 0415828	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-28 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether there was clear and unmistakable error in an 
April 1985 decision that denied service connection for 
residuals of streptococcal pneumonia.

2.  Entitlement to an effective date prior to August 29, 2000 
for the grant of entitlement to service connection for a lung 
condition.


REPRESENTATION

Appellant represented by:	James W. Deremo, Registered 
Agent


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to June 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2002 and April 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.

The March 2002 rating decision granted the veteran service 
connection and a 50 percent rating for post-traumatic stress 
disorder.  In his January 2003 notice of disagreement, the 
veteran asserted that he was seeking a 70 percent rating for 
post-traumatic stress disorder.  By rating action in March 
2003, the RO granted the veteran a 70 percent rating for 
post-traumatic stress disorder.  In a March 2003 letter, the 
RO informed the veteran of the increased rating and that the 
action represented a full grant of benefits sought on appeal 
and noted that the veteran's notice of disagreement was 
considered withdrawn.  Accordingly, the claim for an 
increased rating for post-traumatic stress disorder is no 
longer pending. 


FINDINGS OF FACT

1.  The RO's April 1985 administrative decision that denied 
service connection for residuals of streptococcal pneumonia 
was reasonably supported by the evidence then of record, and 
the evidence does not demonstrate that the RO failed to 
consider the correct facts or incorrectly applied the 
statutory or regulatory provisions extant at that time such 
that the outcome of the claim would have been manifestly 
different but for the error.

2.  Following the April 1985 final denial of service 
connection for a lung condition, the first request from the 
veteran for service connection for a lung condition was 
received by the RO on August 29, 2000.




CONCLUSIONS OF LAW

1.  The April 1985 administrative decision that denied 
service connection for residuals of streptococcal pneumonia 
did not contain clear and unmistakable error.   38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105 (2003).

2.  The criteria for an effective date prior to August 29, 
2000 for the grant of service connection for a lung 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

It has been determined by the United States Court of Appeals 
for Veterans Claims (Court) that the VCAA is not applicable 
to claims alleging clear and unmistakable error.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Accordingly, no further 
discussion with regard to the VCAA and the clear and 
unmistakable error claim is necessary.

With regard to the veteran's claim for an earlier effective 
date, the VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has so complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating his claim for an earlier 
effective date does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  The Court in Pelegrini 
also held that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide VA 
with all information in the claimant's possession pertaining 
to the pending claims.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the Board notes that the issue on appeal arises 
from a notice of disagreement as to the effective date of the 
grant of service connection for a lung disability, and as 
such, represents a "downstream" issue as referenced in 
VAOPGCPREC 8-2003 (December 22, 2003), a precedent opinion of 
VA's General Counsel that is binding on the Board (see 38 
U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 14.507 (2003)).  
The opinion states that if, in response to notice of its 
decision on a claim for which VA has already given the 38 
U.S.C. § 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  With 
regard to the instant case, the Board finds that adequate 38 
U.S.C. § 5103(a) notice was provided as to the original claim 
for service connection for a lung disability, and as such, 
the earlier effective date issue on appeal falls within the 
exception for the applicability of 38 U.S.C.A. § 5103(a).  

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim pertaining 
to an earlier effective date.  38 U.S.C.A.§ 5103A (a), (b) 
and (c).  In that regard, the Board notes that the veteran 
does not allege, nor does the record reflect, that there 
exists outstanding evidence relevant to the effective date 
issue on appeal.  The veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  




Clear and Unmistakable Error

The veteran asserts there was clear and unmistakable error in 
the April 11, 1985 administrative decision which denied 
service connection for a lung disability.  He did not appeal 
that decision, and it is thus considered final, although it 
may be reversed if found to be based upon clear and 
unmistakable error.  Legal authority provides that, where 
clear and unmistakable error is found in a prior decision, 
the prior decision will be reversed or revised, and, for the 
purposes of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of clear and 
unmistakable error has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.105(a) (2003).

Under law, clear and unmistakable is determined by three 
criteria: (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., there must 
be more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310 (1992).

It has been held that clear and unmistakable error is a very 
specific and rare kind of 'error.' It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993)..

The veteran was originally denied service connection for 
residuals of streptococcal pneumonia by rating action in 
December 1974.  The RO noted that the veteran's pneumonia 
during service was considered to have been acute and 
transitory in nature, leaving no permanent disability.  In 
December 1974, the veteran submitted a statement from a 
private physician.  The physician noted that the veteran 
complained of intermittent chest discomfort.  X-rays revealed 
some pleural thickening, otherwise no abnormalities of the 
lungs were noted.  The impression was post pneumonic 
effusion, pleuritic chest pain syndrome.  On VA examination 
in February 1975, x-rays and pulmonary function tests did not 
show any residuals of streptococcal pneumonia.  The diagnoses 
included streptococcal pneumonia by history, not found on 
examination.  In February 1975, the veteran was notified that 
his claim for service connection for residuals of 
streptococcal pneumonia had been denied.  The veteran did not 
appeal that decision.  

The veteran again submitted a claim for service connection 
for residuals of streptococcal pneumonia in February 1985.  
The veteran reported treatment at the Family Practice Center, 
at Family Practice Physicians, and at the Sioux Fall, South 
Dakota VA Medical Center.  By letters dated in late February 
1985, the RO attempted to obtain records from both the Family 
Practice Center and from Family Practice Physicians.  

In March 1985, the Family Practice Center replied that it did 
not have any relevant records.  It suggested that the veteran 
could have been treated by the office of Family Practice 
Physicians - the same medical office contacted in the RO's 
February 1985 letter.

The record indicates that the Family Practice Physicians 
failed to respond.  In its April 1985 letter, the RO informed 
the veteran of the inability to obtain any records from the 
Family Practice Center and Family Practice Physicians.  The 
RO also informed the veteran that his claim was being denied 
on this basis, and advised him that if he obtained medical 
evidence he could resubmit his claim with such medical 
evidence.  The RO's April 1985 letter further indicates that 
the appellant was provided a VA form which advised him of his 
appellate rights.  The record does not reflect that the 
veteran challenged the April 1985 RO determination.

The veteran maintains that there was clear and unmistakable 
error in the April 1985 administrative decision because the 
RO failed to fulfill its duty to assist, by not attempting to 
obtain evidence from the Family Practice Physicians and not 
attempting to obtain VA medical treatment records. 

However, as noted above, the record indicates that the RO 
attempted to obtain records from both of the medical care 
providers cited by the veteran at the time of his claim, and 
the appellant was informed of the RO's efforts.  

Moreover, the veteran's essential contention is that the RO's 
alleged failure to fulfill the duty to assist constituted 
clear and unmistakable error.  However, the law is well 
settled that such a failure cannot constitute clear and 
unmistakable error because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994); see 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc) 
(in which the United States Court of Appeals for the Federal 
Circuit overruled Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) to the extent that it created an additional exception 
to the rule of finality applicable to VA decisions by reason 
of "grave procedural error").

As noted above, the RO denied the veteran's claim for 
entitlement to service connection for residuals of 
streptococcal pneumonia in February 1975.  The veteran did 
not appeal that decision and it became final.  See 
38 U.S.C.A. § 7105 (West 2002).

The veteran submitted a new claim for service connection for 
residuals of streptococcal pneumonia in February 1985, but he 
did not submit any new evidence.  Since the veteran did not 
submit any new and material evidence following that final 
February 1974 rating decision, the 1985 RO administrative 
denial was proper.  At that time the medical evidence of 
record indicated that the veteran did not have any residuals 
of streptococcal pneumonia due to service.  

The Board finds that the April 1985 administrative decision 
was reasonably supported by the evidence of record, correctly 
applied prevailing legal authority, and was not undebatably 
erroneous.  The record indicates that the RO than had before 
it the correct facts as they were known at the time.  Hence, 
the veteran's claim that there was clear and unmistakable 
error in the April 1985 administrative decision must be 
denied.


Earlier Effective Date

The veteran was granted service connection and a 60 percent 
rating for residuals of streptococcal pneumonia manifesting 
as chest pain and restrictive lung disease by the March 2002 
rating action.  The grant of service connection was made 
effective July 17, 2001.  By rating action in March 2003, the 
veteran was assigned an earlier effective date of August 29, 
2000.  The veteran has appealed the effective date.  He 
maintains that he is entitled to an effective date of 
February 19, 1985.  

The veteran asserts that the April 1985 notice of denial was 
faulty in that it did not advise the him of the amount of 
time in which he had to submit additional evidence.  He 
claims that the February 19, 1985 claim should be considered 
continuously open.

The Board notes that the April 1985 letter to the veteran 
adequately informed the veteran that his claim had been 
denied.  Further, and as noted above, the veteran was then 
provided with a copy of his appellate rights form, to which 
he did not respond.  

The statutory criteria for the determination of an effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after the final disallowance, the effective date is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

While service department records have been obtained 
subsequent to the April 1985 administrative decision, these 
records were not material to the veteran's claim.  The 
service medical records previously of record clearly showed 
that the veteran had streptococcal pneumonia during service.  
The prior RO denials of service connection for residuals of 
streptococcal pneumonia had been based on the lack of a 
current lung disability related to the in-service 
streptococcal pneumonia.

The record clearly indicates that the veteran's new claim was 
received by the RO on August 29, 2000.  Subsequent to the 
April 1985 administrative decision denying service connection 
for residuals of streptococcal pneumonia, there is no 
reference to a lung disability until the August 29, 2000 
claim.

The August 29, 2000 date is later than the date entitlement 
arose.  Therefore, the RO assigned the earliest possible 
effective date for its grant of the reopened claim for 
service connection for residuals of streptococcal pneumonia.  
An effective date earlier than August 29, 2000, for a grant 
of service connection for streptococcal pneumonia is not 
warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

The claim that there was clear and unmistakable error in an 
April 1985 RO decision that denied service connection for 
residuals of streptococcal pneumonia is denied.







The claim for an effective date prior to August 29, 2000, for 
service connection for a lung condition is denied. 



	                        
____________________________________________
	VITO A. CLEMENTI 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



